DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vieluf (U.S. Pub. No. 2018/0298483A1).
Regarding claims 1-5 and 7, Vieluf teaches a foil structure 302 coated with a layer 304, wherein the formation of the layer 304 can be carried out by means of a deposition of a gaseous coating material 306b using at least one material vapor source 306, or a material vapor source arrangement having one or more material vapor sources 306 (see paragraph 158; FIG. 2A).  The layer 304 can be formed of a carbon/metal mixture, including, for example a metal carbide (see paragraphs 263 and 175).  A coating layer including a carbon/metal mixture may include a proportion of carbon/metal of from about 80 at% to about 90 at% (see paragraph 41).  An exemplary metal carbide includes titanium carbide (see paragraph 102), in which the atomic ratio of titanium to carbon is 1:1.  Thus, in this case, a proportion of carbon/metal of from 
Regarding claims 8 and 9, Vieluf teaches that the layer 304 may be formed using the following metals and alloys thereof: Ti, Cr, Al, Cu, Ni Hg, Zr, Ta, V, Fe, Mo and W (see paragraph 137).
Regarding claim 11, Vieluf teaches that the foil structure 302 may comprise a thin Al or Cu foil (see paragraph 120).
Regarding claims 12-14, Vieluf teaches that the foil structure 302 can be used in an anode or cathode of a lithium ion battery (see paragraph 64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Vieluf as applied to claims 1-5, 7-9 and 11-14 above.
Regarding claim 6, although Vieluf does not explicitly teach an amount of oxygen in the layer 304, one of ordinary skill in the art would expect at least a small amount of oxygen to be present in the layer 304 of Vieluf even if only as an impurity.

Claims 10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vieluf as applied to claims 1-5, 7-9 and 11-14 above, and further in view of Lai (CN 107419220A, cited by Applicant; see English machine translation).
Regarding claims 16, 17 and 19, Vieluf teaches a foil structure 302 coated with a layer 304, wherein the formation of the layer 304 can be carried out by means of a deposition of a gaseous coating material 306b using at least one material vapor source 306, or a material vapor source arrangement having one or more material vapor sources 306 (see paragraph 158; FIG. 2A).  The layer 304 can be formed of a carbon/metal mixture, including, for example a metal carbide (see paragraphs 263 and 175).  A coating layer including a carbon/metal mixture may include a proportion of carbon/metal of from about 80 at% to about 90 at% (see paragraph 41).  An exemplary metal carbide includes titanium carbide (see paragraph 102), in which the atomic ratio 
	Vieluf does not explicitly teach that the sputtering is performed at 25 °C.
	Lai teaches that copper-carbon and nickel-carbon mixed layers may be formed by sputtering at room temperature (see paragraph 25).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the sputtering of Vieluf at room temperature as taught by Lai because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.  
	Regarding claim 10, Lai teaches that the thickness of the copper-carbon or nickel-carbon mixed layers is within the range of 5-300 nm (see paragraph 57).
	Regarding claim 18, Vieluf is silent as to acetylene.
.  

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vieluf as applied to claims 1-5, 7-9 and 11-14 above, and further in view of Eun et al. (hereinafter “Eun”) (U.S. Pub. No. 2008/0254332A1).
Regarding claim 15, Vieluf is silent as to a fuel cell comprising a bipolar plate.
Eun teaches a fuel cell stack 100 including a bipolar plate 20, wherein the bipolar plate 20 is provided with a fuel flow field 21 and an oxidant flow field 22 on opposing surfaces thereof (see paragraph 41).   Eun teaches that the bipolar plate 20 may comprise graphite, carbon, metal on which materials with excellent corrosion resistance are coated.
Vieluf teaches that the deposition of layer 304 on an Al or Cu foil structure 302 improves the corrosion properties of the foil while providing good electrical conductivity (see 120).  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the coated foil of Vieluf as a bipolar plate in the fuel cell stack of Eun because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/           Primary Examiner, Art Unit 1727